Citation Nr: 1452814	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from December 1985 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated June 2014, CAVC vacated the Board's January 2009 denial of service connection and remanded the case for readjudication consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an addendum opinion is warranted, inasmuch as the June 2014 Memorandum Decision from CAVC found that the Board erred when it relied upon an inadequate July 2010 VA examination.  That examination was deemed inadequate because the VA examiner failed to specifically opine as to whether the Veteran's current back condition was related to the Veteran's reports of a 1988 or 1989 in-service fall from a height of 20 to 40 feet onto steel grates.  Therefore, a VA addendum opinion is necessary prior to adjudicating the Veteran's claim.

Remand is also needed, consistent with the June 2014 Memorandum Decision, in order to attempt to retrieve any of the Veteran's available VA treatment records dated between 1990 and March 1995.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record any available VA treatment records dated between 1990 and March 1995.  If any such records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

2.  The Veteran's claims file should be returned to the June 2010 VA examiner who conducted the Veteran's spine examination.  If the June 2010 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer an addendum opinion on the etiology of the Veteran's back condition.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following on the review of the record, and an examination if deemed necessary, the examiner is requested to address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's reports of sustaining a fall from 20 to 40 feet high and falling onto steel grates sometime in 1988 or 1989?

A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



